DETAILED ACTION	
The present application, filed on or after March 16, 2013, is being examined under the first to file provisions of the AIA .

Response to the After Final Reply
This action is in response to a reply after final, filed 19 July, 2022.  Claims 1-4 and 6-10 remain pending in the application.  Claim 5 was canceled. 
Applicants’ arguments (pgs. 6-8, After Final Reply) with respect to the 35 U.S.C. 103 rejection of claim 10 (on pgs. 4-9, Final Action) have been considered and are persuasive.   With respect to Applicants’ arguments, the Examiner agrees that the combination of Miura and Glora does not teach the limitations, “ the stored history information including a current host vehicle position and information concerning a current status of surroundings or driver operations, and  the stored history information being classified based on whether the sailing control was canceled due to the current status of surroundings or driver operations ... .”  Thus, independent claim 10, as well as claims 1-4 and 6-9, are allowed, as discussed below.
	
Allowable Subject Matter
Claims 1, 9 and 10 are allowed.  Claims 2-4, and 6-8 are also allowed based upon their dependence on independent claim 1.
The following is the examiner’s statement of reasons for allowance for claims 1 and 9:
The closest prior art, U.S. Patent Publication Number 2015/0315991 to Miura et al. (hereafter Miura) teaches:
The present invention relates to a vehicle control system for executing a fuel saving control effectively by making an assessment of effectiveness of the control based on a learned value obtained from an actual running. The vehicle control system is configured to execute the fuel saving control by stopping fuel supply to an engine upon satisfaction of a predetermined condition. The control system makes an assessment of the fuel saving control by learning fuel consumption within a predetermined learning zone, and inhibits the fuel saving control or executes another control in the learning zone next time the vehicle travels through the learning zone, if the assessment shows a fact that the fuel saving control executed in the learning zone did not effective to save fuel.

In regard to independent claim 1, Miura either individually or in combination with other art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim:
storing a history of the sailing control as stored history information classified according to situations in which the sailing control was canceled each time the sailing control is executed; 
…setting an update frequency index that establishes a frequency to update the stored history information, and
allowing the sailing control and updating the stored history information at the frequency corresponding to the update frequency index even upon determining that the sailing control is to be disallowed based on the stored history information. 
In regard to independent claim 9, Miura either individually or in combination with other art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim:
each time the controller executes the sailing control, the controller stores a history of the sailing control as stored history information that is classified according to situations in which the sailing control was canceled; 
…
sets an update frequency index that establishes a frequency to update the stored history information; and
allows the sailing control and updates the stored history information at the frequency corresponding to the update frequency index even upon determining that the sailing control is to be disallowed based on the stored history information.

The following is the examiner’s statement of reasons for allowance for claim  10:
The closest prior art, U.S. Patent Publication Number 2015/0315991 to Miura et al. (hereafter Miura) teaches:
The present invention relates to a vehicle control system for executing a fuel saving control effectively by making an assessment of effectiveness of the control based on a learned value obtained from an actual running. The vehicle control system is configured to execute the fuel saving control by stopping fuel supply to an engine upon satisfaction of a predetermined condition. The control system makes an assessment of the fuel saving control by learning fuel consumption within a predetermined learning zone, and inhibits the fuel saving control or executes another control in the learning zone next time the vehicle travels through the learning zone, if the assessment shows a fact that the fuel saving control executed in the learning zone did not effective to save fuel.

Further, German Patent Publication Number DE102017204224 to Glora teaches:
The invention relates to a method for operating a motor vehicle, one of the possible operating modes being coasting operation (in short: coasting), in which a drive system is decoupled from a drive train of the vehicle. The invention also relates to a device, in particular a control unit, which is designed to carry out such a method.

In regard to independent claim 10, Miura and Glora, taken either alone or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the following limitations, in the context of the remaining limitations of the claim:
the stored history information including a current host vehicle position and information concerning a current status of surroundings or driver operations, and 
the stored history information being classified based on whether the sailing control was canceled due to the current status of surroundings or driver operations ... 
specifying the stored history information that corresponds to the current travel situation from the stored history information, 
determining whether to allow or disallow the sailing control based on the stored history information that was specified, and 
… .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666